Citation Nr: 1200365	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-17 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to an increase in a 10 percent rating for a skin disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to June 1971, to include service in the Republic of Vietnam from July 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 RO rating decision that, in pertinent part, denied an increase in a 10 percent rating for a skin disorder (mycotic infection, tinea cruris, and tinea pedis).  In November 2009, the Veteran testified at a Board videoconference hearing.  In March 2010, the Board, in pertinent part, remanded the issue of entitlement to an increase in a 10 percent rating for a skin disorder, for further development.  

In a January 2011 decision, the Board, in pertinent part, denied the Veteran's claim for entitlement to an increase in a 10 percent rating for a skin disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to the issue of entitlement to an increase in a 10 percent rating for a skin disorder, be vacated and remanded.  A July 2011 Court Order granted the motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the June 2011 joint motion for remand, the parties agreed that the Board erred in failing to discuss 38 C.F.R. § 4.118, Diagnostic Code 7805 (2010) based on the Veteran's report of functional impairment due his skin disorder.  The joint motion indicated that a remand was warranted for the Board to explain whether the Veteran's symptomatology, especially during flare-ups, would merit a rating under Diagnostic Code 7805, and, if not, for an explanation of how the Board views "function" as used in the regulation.  Based on a review of the medical evidence, to specifically include the most recent April 2010 VA skin diseases examination report, the Board finds that the medical evidence is not sufficient to adjudicate this claim.  As such, the Board has no discretion and must remand this matter for compliance with the Court's July 2011 Order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for skin problems since March 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since March 2010 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected skin disorder (mycotic infection, tinea cruris, and tinea pedis).  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's skin disorder should be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.118, Diagnostic Codes 7805, 7806.  The examiner is specifically requested to indicate whether there is any functional impairment (of any affected parts) caused by the Veteran's service-connected skin disorder (mycotic infection, tinea cruris, and tinea pedis).  If so, any such manifestations, to include range of motion findings, should be reported in detail.  

3.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



